DETAILED ACTION
1.	This office action is a response to communication submitted on 07/27/2020.
Information Disclosure Statement
2. 	The information disclosure statement(s) (IDS) submitted on 07/27/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
3. 	Claims 10-29 are presented for examination.
Claim Rejections – 35 USC § 102/103
4.	Claims 10-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YOO (US 20130009574 A1), and as an alternative rejected under 35 U.S.C. 103 as being unpatantable over YOO (US 20130009574 A1) in view of BHANGU et al. (US 20150381081 A1).
In regards to claims 10 and 20, YOO shows (Fig. 3) a method for the field-oriented control of a permanently excited synchronous machine (20) with reluctance torque and program to/comprising: 
a) determining a flux-generating current component (ids_MTPA) and a torque-generating current component (iqs_MTPA) as a function of a required torque (Te_ref); 
b) determining (a) a voltage component in a flux direction (i.e. Vsds.ref) as a function of the flux-generating current component (i.e. ids_MTPA) and (b) a voltage component perpendicular to the flux direction (i.e. Vsqs) as a function of the torque-generating current component (i.e. iqs_MTPA); 
c) upon determining a differential amount by subtracting a vectorial sum of the voltage components (i.e. Vds/Vqs) implicitly from a maximum voltage (i.e. V,max.. voltage limit hexagon used by the voltage limiter 16 is a maximum voltage synthesizable by the inverter unit 17, par. 79), obtaining a first differential value (DELTA. V mag), via output from a PI- voltage controller (13/14), based on the differential amount; and 

As alternative:
 For compact prosecution and in the case, it is believe that YOO although shows and discloses determining a differential amount by subtracting a vectorial sum of the voltage components from a maximum voltage and obtaining a first differential via output from a PI- voltage controller, based on the differential amount, it is not clear or explicitly disclosed. 
BHANGU further shows and discloses (Figs. 4, 8, 22, 33) a method for the field-oriented control of a permanently excited synchronous machine (IPMSM) with reluctance torque comprising upon determining a differential amount (Δλref) by subtracting a vectorial sum of the voltage components (i.e. Tα and Tβ, see par. 41) from a maximum voltage (i.e. Vmax), obtaining a first differential value (Tmax), via output from a PI- voltage controller (DTFC box with PI flux/torque regulators), based on the differential amount (i.e. λref); and upon determining an input voltage (Vd*/Vq*) component based on the flux-generating current component (λs) and the first differential value (i.e. λref), controlling the permanently excited synchronous machine based on the input voltage component (from SVM to Inverter).
Thus, given the teaching of BHANGU, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of YOO to employ a vectorial sum of the voltage components from a maximum voltage and obtaining a first differential via to further provide a voltage input to the motor in order to be controlled according to 
In regards to claims 11 and 21, YOO  shows (Figs. 3-4) further comprising obtaining the flux-generating current component and the torque-generating current component (ids_MTPA) via a first characteristic diagram (i.e. via table 11), wherein the first characteristic diagram is one-dimensional (pars. 13, 32, 36, 41-43, 87, Fig. 4).
In regards to claims 12 and 22, YOO  shows (Figs. 3-4) further comprising determining an input current component based (i.e. ias-ics to be input to 19 and further to 12), on the input voltage component (Vds/Vqs).
In regards to claims 13 and 23, YOO shows (Figs. 3-4) further comprising upon determining a differential by subtracting the input current component from the sum of the flux-generating current component and the first differential value (performed on 12 and 14) , determining an updated input voltage (the system is feedback system that by natural phenomena updates its value as needed) is component based on the differential (see Figure highlight below).
In regards to claims 14 and 24, YOO  shows (Figs. 3-4) further comprising determining the updated input voltage component based further on an angular frequency of a rotor or a flux linkage (see pars. 19).
In regards to claims 15 and 25, YOO  shows (Figs. 3-4) further comprising determining an achieved torque based on the input current component (see Figure. 4 where Torque is normalized).
As alternative, see Figs. 8, 19, 22 in BHANGU, where a torque regulator is shown and received Torque from stator flux observer and Flux and torque estimator.
In regards to claims 16 and 26, YOO does not show upon determining a second differential amount by subtracting the achieved torque from the required torque, obtaining a second differential 
However, BHANGU shows upon determining a second differential amount by subtracting the achieved torque from the required torque, obtaining a second differential value (see red box below on Figure highlight enclosing the amount), via a PI-torque controller (DTFC module is a PI controller), based on the second differential amount; and upon determining a second input voltage component (i.e. Vq*, Fig. 4 represented by Vβ) , based on the torque-generating current component (iq represented by yor β coordinate) and the second differential value (red box below), controlling the permanently excited synchronous machine (IPMSM) based further on the second input voltage component (i.e. Vd*, Vβ to be input to inverter).
[AltContent: arrow][AltContent: textbox (second differential amount by subtracting the achieved torque)][AltContent: rect]
    PNG
    media_image1.png
    565
    802
    media_image1.png
    Greyscale


In regards to claims 17 and 27, YOO  shows (Figs. 3-4) further comprising, upon determining a constant required torque, iteratively determining the input voltage component and the second input voltage component (see pars. 21, 22, 26, 47m 102-107).
In regards to claims 18 and 28, YOO  shows (Figs. 3-4), further comprising determining the achieved torque based further on flux linkages (see pars. 19, 26).
Moreover, BHANGU shows and discloses further comprising determining the achieved torque based further on flux linkages (see pars. 27-30, 44, 176, 194-199, 244-245, 305-308, 316, 319).
In regards to claims 19 and 29, YOO  shows (Figs. 3-4) wherein the permanently excited synchronous machine is a drive unit of a motor vehicle (par. 6).

Related Prior Arts
5.	The following related prior arts made of record are considered pertinent to applicant’s disclosure to further show the general state of the art and may be applied alone or in combination for rejection of the claims.
Yuuki et al. (US 20090261774 A1),
MAEKAWA (US 20130257324 A1),
Walters et al. (US 6407531 B1),
TANG (US 20150028792 A1).
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday, 8:30am - 5:00pm, Alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2837